NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 26, 2013*
                              Decided November 26, 2013

                                        Before

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 12-3360

GEORGE L. WORTHAM,                            Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Eastern District of Wisconsin.

      v.                                      No. 12-C-0914

CHR. HANSEN, INC.,                            Charles N. Clevert, Jr.,
     Defendant-Appellee.                      Judge.

                                       ORDER

       George Wortham filed a complaint naming as defendant Chr. Hansen, Inc. (the
U.S. subsidiary of a Danish producer of food additives). Typical of his complaint is
Wortham’s allegation that



      *
         The appellee was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2).
No. 12-3360                                                                              Page 2

       Hansen Lab inc failure to their decisions to grants entitlement rights to
       MR Wortham the redenied by hansen lab inc don’t let it be through stripes
       bible speaks.

The complaint refers to medical records but does not explain what was done with them
or how they are connected to a legal claim. Wortham attached what appear to be cut-
and-paste excerpts of filings from other lawsuits with no discernable connection to this
one; the copied passages concern writs of habeas corpus, appellate procedure, Social
Security benefits, and California evidentiary law.

       The district court could not decipher a cognizable claim and dismissed
Wortham’s suit for lack of subject-matter jurisdiction. (This is not the first time
Wortham has filed a lawsuit that confounded a federal court. See Wortham v.
Chr. Hansen Lab, Inc., 48 F.3d 1222 (7th Cir. 1995) (unpublished disposition); Wortham v.
Chris Hansen Lab, Inc., No. 3-10-CV-2079-P, 2010 WL 4924764 (N.D. Tex. Oct. 19, 2010).)
Wortham’s appellate brief makes no more sense than his complaint. We could dismiss
the appeal for noncompliance with Federal Rule of Appellate Procedure 28(a)(9),
see Correa v. White, 518 F.3d 516, 517–18 (7th Cir. 2008); Anderson v. Hardman, 241 F.3d
544, 545–46 (7th Cir. 2001), but we easily can see that the district court’s disposition is
correct. Wortham does not allege diversity of citizenship or a controversy involving
more than $75,000, 28 U.S.C. § 1332, and frivolous suits do not engage the federal-
question jurisdiction, id. § 1331. Hagans v. Lavine, 415 U.S. 528, 536–38 (1974); El v.
AmeriCredit Fin. Servs. Inc., 710 F.3d 748, 751 (7th Cir. 2013). Filings such as Wortham’s
that are incoherent or lack a legal basis are frivolous. Georgakis v. Ill. State Univ., 722 F.3d
1075, 1078 (7th Cir. 2013); Buntrock v. SEC, 347 F.3d 995, 997 (7th Cir. 2003).

                                                                                  AFFIRMED.